Citation Nr: 1133000	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO.  04-01 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia
 
 
THE ISSUES
 
1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a low back disability.  
 
2.  Entitlement to service connection for a bilateral foot disability.
 
 
REPRESENTATION
 
Appellant represented by: Georgia Department of Veterans Services
 
 
WITNESS AT HEARING ON APPEAL
 
Appellant
 
 
 
 
ATTORNEY FOR THE BOARD
 
M. Carsten, Counsel
 
 
INTRODUCTION
 
The Veteran had active duty from September 1972 to March 1973.  He also performed National Guard service from August 1986 to August 1987, with a period of active duty training from January to April 1987.  
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  
 
In March 2005, a hearing was held at the RO before the undersigned Veterans Law Judge.
 
In May 2005 and July 2009, the Board remanded this appeal for additional development.  It has since returned to the Board.  
 
In October and December 2010, the Appeals Management Center (AMC) requested that the Georgia Department of Veterans Service submit a VA Form 646 or additional argument.  The requested information was not submitted.  
 
In December 2010, a private attorney submitted a Privacy Act Waiver and request for a copy of the entire claims folder.  The attorney specifically stated that he had been authorized to review the file by the Veteran but would not be representing him until he filed a formal notice of representation.  A complete copy of the claims file was provided in June 2011.  To date, a formal declaration of representation has not been received.  Hence, the Board continues to recognize the representative listed above. 
 
 
 
FINDINGS OF FACT
 
1.  In a November 1973 rating decision VA denied entitlement to service connection for a back disorder.  The Veteran did not perfect an appeal. 
 
2.  Evidence associated with the record since the November 1973 decision relates to an unestablished fact and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a low back disability.
 
3.  The preponderance of the evidence is against finding that the Veteran's current low back disability is related to a period of active military service; and the appellant did not demonstrate compensably disabling low back arthritis within one year of separation from active service.
 
4.  Resolving reasonable doubt in the Veteran's favor, a bilateral foot disability is related to active military service.  
 
 
CONCLUSIONS OF LAW
 
1.  The November 1973 rating decision, which denied entitlement to service connection for a back disorder, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2010).
 
2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a low back disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  
 
3.  A low back disability was not incurred or aggravated during service, nor may lumbar arthritis be presumed to have been incurred therein.  38 U.S.C.A. §§ 101, 1110, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2010).  
 
4.  A bilateral foot disorder was incurred during active service.  38 U.S.C.A. §§ 101, 1110, 5103, 5103A; 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303.  
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Veterans Claims Assistance Act of 2000 (VCAA)
 
As the claim of entitlement to service connection for a low back disability is being reopened herein, further discussion regarding the additional notification requirements for claims to reopen is not required.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).
 
The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  By correspondence dated in April 2003, June 2005, February 2009, and July 2009, the Veteran has been advised of the information and evidence needed to substantiate and complete a claim of entitlement to service connection, to include notice of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain.  The 2009 letters also provided notice how VA determines disability ratings and effective dates.  The claims were most recently readjudicated in the December 2010 supplemental statement of the case.  
 
VA has also satisfied its duty to assist.  The claims file contains service treatment records from the Veteran's active service as well as National Guard service.  The Veteran reported treatment at Schofield Barracks for a low back injury during his initial period of service.  VA requested these records and negative responses were received.  In December 2010, a formal finding of unavailability was completed and the Veteran was advised that VA was unable to obtain these records.  

The Veteran also reported treatment at the VA medical center in Philadelphia in 1973.  In connection with his initial claim, VA obtained records from VA medical center Philadelphia dated in April 1973.  An August 1973 VA examination report and outpatient records from 1976 and 1977 are also of record.  In June 2005, the RO requested any additional records from 1973.  A negative response was received in July 2005.  The June 2009 supplemental statement of the case notified the Veteran of the negative response.  

The Veteran identified treatment from a department of corrections and these records were obtained.  

In May 2009, a VA medical opinion was obtained regarding the nature and etiology of claimed low back disability.  The Board acknowledges that the Veteran was not seen personally.  Evidence of record, however, clearly shows a currently diagnosed disability and the purpose of the claims file review was to obtain a medical opinion addressing the etiology of the disorder.  The Board finds no need for additional examination.  
 
In light of the decision to grant entitlement to service connection for a bilateral foot disability, a detailed explanation of how VA complied with the VCAA with regard to this issue is unnecessary.
 
In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).  
 
Analysis
 
New and material evidence
 
In a November 1973 rating decision VA denied entitlement to service connection for a back disorder essentially based on findings that service records were negative for such a disorder, and a VA examination was negative for any x-ray evidence of a lumbosacral disease, injury or abnormality.  The Veteran did not perfect an appeal.  Thus, the rating decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.
 
In June 2002, the Veteran submitted a claim to reopen.  A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).
 
New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."
 
In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
 
The Board notes that additional National Guard records were received following the November 1973 decision.  These records, however, are dated in 1986 and 1987 and were not in existence at the time of the prior final decision.  Thus, 38 C.F.R. § 3.156(c), which addresses the receipt of additional service records, is not for application. 
 
At the time of the November 1973 decision, the claims file contained service treatment records, the Veteran's claim, and VA records.  
 
Service treatment records show that on enlistment examination in September 1972, the Veteran denied a history of recurrent back pain.  His spine was within normal limits on clinical evaluation.  On March 21, 1973, the Veteran complained of low back pain.  On physical examination there was no spasm, but there was some tenderness, and slight muscle tension.  The impression was muscle strain.  The Veteran underwent a separation examination on March 29, 1973.  At that time, his spine was clinically evaluated as normal.
 
VA records dated in April 1973 indicate the Veteran was seen with complaints of constant low back discomfort.  There was no history of injury and he had full range of motion without tenderness or spasm.  
 
In May 1973, the Veteran indicated that he wished to file an additional service connection claim.  He reported that his back condition was getting worse and worse.  
 
The Veteran underwent a VA examination in August 1973.  The examiner noted no history of injury.  On physical examination, there was no spasm or tenderness and range of motion was full in all directions.  X-rays showed that the vertebrae and intervertebral spaces were all normally outlined.  There was no evidence of injury or disease.  The lumbosacral joint, sacroiliac joints, and hip joints were all within normal limits.  There was no arthritic change, spondylolisthesis, congenital anomaly or intervertebral disc disease.  The examiner indicated that the Veteran's lumbosacral spine was orthopedically negative for any back disorder.  
 
A significant amount of evidence has been added to the record since the November 1973 decision.  This includes VA medical records showing treatment for a low back disability.  For example, a May 2008 neurosurgery clinic note indicates a diagnosis of degenerative disc disease of the lumbar spine, most pronounced at L5-S1.  
 
Since the claim was previously denied based in part on the absence of medical evidence of a current disability, the Board concludes that the additional evidence showing a currently diagnosed low back disability is new and material and the claim is reopened.  Shade.  
 
Service connection
 
In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The term "active military, naval, or air service" includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty; and any period of inactive duty for training during which the individual concerned was disabled or died (i) from an injury incurred or aggravated in line of duty; or (ii) from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  
 
The term "active duty for training" is, inter alia, full-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any State.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  The term "inactive duty for training" means, inter alia, duty other than full-time duty prescribed for Reserves or the National Guard of any State.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).
 
With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).
 
Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
 
In order to establish service connection or service-connected aggravation for a present disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).
 
Service connection will be presumed for certain chronic diseases, including arthritis, if manifest to a compensable degree within one year after discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).  Presumptive periods do not apply to active duty training and inactive duty training.  See Biggins v. Derwinski, 1 Vet. App. 474 (1991).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 
 
i. Low back disability
 
Having reopened the claim of entitlement to service connection for a low back disorder, the Board will consider the merits.  Initially, the Board acknowledges that the October and December 2010 supplemental statements of the case indicate that new and material evidence had not been received to reopen the claim.  A review of the file, however, shows that the RO previously reopened the claim and considered the issue on the merits.  The January 2009 deferred rating indicates that it is obvious that new and material evidence had been received.  The June 2009 supplemental statement of the case determined that there was no medical evidence showing that current disability was related to military service and that the claim of entitlement to service connection for residuals of a low back disability is denied.  Indeed, the July 2009 remand noted that it appeared that the RO reopened the claim and reviewed de novo in the June 2009 supplemental statement of the case.  The Veteran has been notified of the regulations pertaining to service connection and on review, he is not prejudiced by the Board's consideration of this issue on the merits.  See Bernard v. Brown, 4 Vet. App. 384 (1993).
 
In various statements, the Veteran reported that he injured his back while stationed in Hawaii.  He indicated that he received treatment for a few weeks and was subsequently separated from service.  
 
In the January 2004 Form 9, the Veteran reported that four months after separation from active duty, he was treated at VA and put in a back brace for several months.  
 
At the travel board hearing, the Veteran testified that his back problems did not start until the accident during service.  He reported receiving medications and daily therapy.  He said that he went to VA for treatment after service but after his claim was denied, he just took care of himself the best that he could and self-treated his problems between 1973 and 1989.  Thereafter, he was incarcerated until approximately 2001.  
 
As discussed above, service treatment records show that the Veteran was treated for muscle strain in March 1973, but his spine was described as normal on separation later that same month.  
 
VA records dated in April 1973 document complaints of pain in the low back with no history of injury.  The August 1973 VA examination noted no history of injury and x-rays and physical examination were negative.  
 
In December 1976, the Veteran presented to VA with complaints of low back pain.  It was noted that he worked at the post office lifting heavy objects.  Bed rest and muscle relaxants were prescribed.  The Veteran returned approximately two weeks later and reported that he was injured lifting bags of mail five days prior.  The diagnosis was low back pain with paraspinal muscle spasm.  A January 1977 record indicates that the pain had returned for three days.  The diagnosis was low back pain.  
 
On examination for National Guard enlistment in August 1986, the Veteran denied recurrent back pain.  His spine was normal on clinical evaluation.  
 
A January 1999 Department of Corrections record shows that the Veteran injured his back while attempting to pick up a ball on the basketball court.  The diagnosis was muscle strain.  X-rays were subsequently taken and impression was "[n]egative lumbosacral spine.  Reduced lordosis."  In February 1999, the Veteran was seen for neck and back pain.  It was noted that the Veteran was in a fight the day prior.  No injury was noted but he was complaining of pain below the left scapular area.  The assessment was back pain.  
 
VA records show that the Veteran was seen in November 2001 with a 29 year history of intermittent low back pain.  He denied injury, but reported that the pain had become more constant and severe in the last month.  X-rays showed no evidence of fractures, destructive lesions or misalignment of the vertebral bodies.  The disc space between L5 and S1 was slightly narrowed.  A protruding disc at this level was a possibility.  There was a slight loss of lordotic curvature.  Magnetic resonance imaging (MRI) in December 2001 showed a small central disc protrusion slightly skewed to the right side at L5-S1; and very mild diffuse disc bulge at L4-5.  
 
A February 2008 MRI showed significant disc desiccation at L5-S1 with left-sided disc bulge.  In May 2008, the Veteran was seen at the VA neurosurgery clinic.  He reported chronic back pain that intermittently radiates.  Following examination and review of MRI, assessment was degenerative disc disease lumbar spine, most pronounced at L5-S1.  Referral to pain management was recommended for conservative treatment.  
 
A VA medical opinion was obtained in May 2009.  The examiner discussed the evidence of record, to include the complaints of low back pain with no history of injury.  The examiner stated that this appeared to be very weak evidence to associate any significant back problems with the service, and it was his opinion that it was less likely as not that the back disorder was related to active duty service from September 1972 to March 1973.  
 
On review, evidence of record clearly shows a current low back disability.  
 
In determining whether there was an in-service occurrence of a disease or injury, the Board has considered the Veteran's statements and testimony.  As noted, the Veteran reported that he injured his back during his initial period of service in 1972.  The Veteran is competent to report this.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (appellant competent to testify regarding symptoms capable of lay observation).  A review of service treatment records does not document a low back injury and indeed, subsequent records indicate that the Veteran denied a history of back injury.  Notwithstanding, a complaint of low back pain was reported in March 1973 and a muscle strain was diagnosed.   
 
In considering whether there is a relationship between any current lumbar disability and military service, the Board has considered the Veteran's reports of continuity of symptomatology.  The Veteran is competent to report continued back problems.  Id.  The Board, however, does not find his reports of continuity credible.  In making this determination, the Board acknowledges that despite negative findings at separation in March 1973, the Veteran was seen less than one month following separation with back complaints.  A diagnosed low back disability, however, was not shown at that time or at the August 1973 VA examination.  The Veteran was next seen in 1976, i.e., three years postservice, with complaints related to heavy lifting postservice.  Preexisting low back problems were not noted.  The Veteran also denied back problems on enlistment with the National Guard and there is no evidence of treatment or complaints during his period of active duty training.  The evidence of record also shows a low back injury while incarcerated, and again, a history of chronic low back problems is not documented.  A diagnosed low back disability, to include arthritis, was not noted until many years following active service.  
 
Finally, the VA examiner opined that there was no etiological relationship between any current low back disorder and service, and the record does not contain competent evidence to the contrary.  
 
On review, the preponderance of the evidence is against the Veteran's claim.  Hence, the appeal must be denied.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

ii. Bilateral foot disability
 
The Veteran contends that service connection should be established for a bilateral foot disability.  In various statements, the Veteran reported that he started having foot problems during his initial period of service.  He stated that he received treatment and was issued specially made boots.  
 
At the March 2005 hearing, he testified that his foot problems started because of the boots he was given and that he has had continuous problems since then.  He reported that he was issued special boots because his other boots hurt his feet.  He also reported treatment while in the National Guard.  
 
Service treatment records show that on enlistment examination in September 1972, the Veteran's feet were clinically normal.  In January 1973, the Veteran complained of pain in both feet and pain in his left leg.  It was noted that he had been evaluated and given boot inserts at Ft. Jackson which did not work.  He wore a size 10 shoe but was issued a size 11 boot.  Examination of the feet was negative and impression was foot pain.  The examiner suggested that the Veteran begin wearing two pairs of socks and if this failed to give a snugger fit, then he should get a size smaller boot.  

The Veteran was seen on March 2, 1973 with continuous complaints about his feet.  It was noted that he had been seen at Ft. Jackson and had to have special boots with built in support.  He also stated that his ankles were weak.  Physical examination was negative.  The appellant's clinical history was noted, to include bilateral bunions.  Ankle x-rays were normal but conventional views of the feet were suggested to evaluate bunions.  

On March 21, 1973, the Veteran complained of a sore on the right side of a foot.  Ointment was prescribed.  At a March 29, 1973  separation examination the Veteran's feet were described as normal on clinical evaluation.  
 
In August 1986, the Veteran was examined for enlistment with the National Guard.  He denied a history of foot trouble and his feet were reported as normal on clinical evaluation.  The Veteran was seen in April 1987 with a history of bunions and calluses for three years.  He reported a three month history of right foot pain on the plantar sole.  Objectively, there was a callus on the right foot and a bunion.  The assessment was callus, bunion.  A podiatry consultation was requested, but it is unclear whether this was accomplished.  
 
Department of Corrections records show that the Veteran had a right foot bunionectomy in approximately 1996 and left foot surgery in October 1997.  
 
In January 2006, the Veteran was evaluated at a private podiatry clinic.  The assessment was limb pain, status post bilateral hallux abductovalgus surgery in 1995.  
 
The Veteran underwent a VA examination in July 2006, conducted by Dr. J.H.  The Veteran reported that he initially injured his feet during service when he was issued irregular size boots.  He reported severe foot pain and that special boots were made for him.  The examiner noted several foot surgeries.  Following physical examination, the diagnoses were: hallux valgus with bunion formation of both feet; multiple tylomas with multiple surgeries; and severe metatarsalgia causing an inability to walk heel-to-toe.  The examiner indicated he did not have the claims file for review, but it was his opinion that the initial injury occurred in basic training and ever since the Veteran has had major problems with his feet because of ill fitting shoes which affected the shape and alignment of his feet, and his problems progressed.  The examiner opined that bunion formation and metatarsalgia were common "causes" (sic) of ill fitting shoes, these problems become permanent and are a major cause of foot deformity leading to chronic pain.  The examiner opined that one should never wear ill fitting shoes as it altered foot mechanics. 
 
In August 2006, the VA examiner provided an addendum following claims file review.  He discussed relevant entries from the service treatment records and again set forth the above opinion.  
 
A February 2007 addendum by Dr. R.R. indicates that the claims file was reviewed.  The physician discussed the service records, but indicated that he could not elicit any further details on the specific findings from his feet or diagnoses he had.  A medical opinion was not provided.
 
VA records show that the Veteran underwent surgery in September 2007 for a plantar flexed second metatarsal of the right foot.  
 
In May 2009, the claims file was reviewed by Dr. W.C.  The physician discussed the evidence of record and acknowledged the in-service complaints concerning the feet.  It was his opinion, however, that this was not significant enough to warrant justifying this as service connected.  He further stated that it was less likely as not that the Veteran's complaints of the feet and ankle were related to active duty service from September 1972 to March 1973.  
 
In November 2009, Dr. W.C. examined the Veteran and again reviewed the claims file.  Following examination the impressions were mild bilateral hallux valgus;  mild bilateral bunions; mild degenerative arthritis of the right ankle based on claims file review; mild degenerative arthritis of the metatarsalphalangeal joint of the right foot; and mild degenerative arthritis of the left foot, great toe based on claims file review.  In providing his opinion, the examiner indicated that the only time period he was relatively sure about was from September 1972 to March 1973.  The examiner could not find any notes indicating that the Veteran had definite hallux valgus and bunions in the initial active duty period.  He noted that there was a mention of calluses in the April 1987 note but the remainder of the note was difficult to read or interpret.  The examiner opined that it was less likely as not that the Veteran's current foot disorders were caused by or a result of his period of active duty.  
 
In August 2010, Dr. W.C. again reviewed the claims file.  He noted that the handwritten notes dated in April 1987 appear to be podiatry notes and were illegible.  One looks like the mention of a callus was made and also a recommendation for proper foot care.  The examiner indicated that he was unable to decipher the meaning of the 1987 notes and it would be speculation on his part to give an opinion as to whether the Veteran's current foot disorder was related to that period of service based on notes that he was unable to read.  
 
The evidence of record shows that the Veteran has a current bilateral foot disability. Service treatment records clearly document complaints of foot pain.  The records suggest the Veteran was issued the wrong size boots and bilateral bunions are also mentioned.  
 
In assessing the credibility of the Veteran's statements regarding continuity of symptoms, the Board acknowledges that his separation examination was negative as well as his enlistment examination for the National Guard.  Notwithstanding, the Veteran was seen for foot complaints during his National Guard service and a history of foot problems and current findings were noted.
 
In determining whether there is a relationship between current disability and active service, the Board has also considered the various medical opinions of record.  The Board acknowledges that Dr. J.H. did not have the benefit of reviewing the National Guard records.  Notwithstanding, the Board finds no basis for finding Dr. W.C.'s opinion more probative than that of Dr. J.H.  The Board notes that Dr. J.H. provided well-reasoned rationale for his opinion that the Veteran's foot problems started in basic training.  
 
In this case, the cause of the Veteran's current foot problems may never be known to a certainty.  Under the benefit-of-the-doubt rule, for the appellant to prevail, however, there need not be a preponderance of the evidence in his favor, but only an approximate balance of positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for the benefit to be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Given the evidence set forth above, such a conclusion cannot be made in this case.  Thus, resolving reasonable doubt in the Veteran's favor, entitlement to service connection for a bilateral foot disability is warranted.  38 C.F.R. § 3.102.
 
 
ORDER
 
New and material evidence having been received, the claim of entitlement to service connection for a low back disability is reopened.
 
Entitlement to service connection for a low back disability is denied.  


 
Entitlement to service connection for a bilateral foot disorder is granted.  



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


